553 S.E.2d 36 (2001)
354 N.C. 75
Stacey J. CHAPPELL
v.
Anthony W. ROTH and Tony Rothe.
No. 68A01.
Supreme Court of North Carolina.
August 16, 2001.
Torin L. Fury, Greensboro, for Roth and Rothe.
Arthur J. Donaldson, Rachel Scott Decker, Greensboro, for Chappell.
Prior report: 353 N.C. 690, 548 S.E.2d 499.

ORDER
Upon consideration of the petition filed by Plaintiff for rehearing of the decision of this Court pursuant to Rule 31, N.C. Rules of Appellate Procedure, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 16th day of August 2001."